Judgment, Supreme Court, New York County (Emily Jane Goodman, J.), entered May 24, 2011, denying petitioners’ motion to vacate an arbitration award, and confirming the award, unanimously affirmed, without costs.
Petitioners failed to establish that the award was irrational (see Kalyanaram v New York Inst. of Tech., 79 AD3d 418, 419-420 [2010], lv denied 17 NY3d 712 [2011]).
We have considered petitioners’ remaining arguments and find them unavailing. Concur — Tom, J.P., Mazzarelli, Moskowitz, Renwick and Abdus-Salaam, JJ. [Prior Case History: 2011 NY Slip Op 30855(U).]